 



Exhibit 10.63

      When recorded return to:
Susan M. Saliba, Esq.
Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA 02199
(617) 951-3318   (19 Aviation Drive, Houlton,
Southern Aroostook County, ME)

OPEN-END MORTGAGE DEED, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING
     THIS OPEN-END MORTGAGE DEED, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND
RENTS AND FIXTURE FILING (as the same may be amended, restated or otherwise
modified from time to time, this “Mortgage”) is dated as of November 30, 2007,
between SMITH & WESSON CORP., a Delaware corporation with its principal place of
business at 2100 Roosevelt Avenue, Springfield, Massachusetts 01102 (the
“Mortgagor”), and TORONTO DOMINION (TEXAS) LLC, a Delaware limited liability
company, in its capacity as administrative agent for itself, the Lenders (as
defined below) and the other Secured Parties (as defined in the Credit Agreement
referred to below), with an office at 31 West 52nd Street, 19th Floor, New York,
New York 10019 (together with its successors and assigns, in said capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings given such terms in the Credit Agreement referred to below.
RECITALS:
     WHEREAS, this Mortgage is made pursuant to a certain Credit Agreement of
even date herewith (as the same may be amended, restated or otherwise modified
from time to time, the “Credit Agreement”), by and among the Mortgagor, the
other Borrowers thereunder (collectively with the Mortgagor, the “Borrowers”),
the Administrative Agent, and the lenders party thereto

 



--------------------------------------------------------------------------------



 



from time to time (the “Lenders”). The Credit Agreement provides, among other
things, for Loans and other financial accommodations to and for the benefit of
the Borrowers and the issuance of Letters of Credit thereunder; and
     WHEREAS, the Mortgagor, the Administrative Agent and the other parties
thereto have entered into a certain Pledge and Security Agreement of even date
herewith (as the same may be amended, restated or otherwise modified from time
to time, the “Security Agreement”); and
     WHEREAS, Smith & Wesson Holding Corporation, a Nevada corporation, the
Mortgagor, and the other parties thereto from time to time as guarantors,
entered into a certain Holdings/Smith & Wesson Corp. Guaranty of even date
herewith in favor of the Administrative Agent (as the same may be amended,
restated or otherwise modified from time to time, the “Holdings/S&W Corp.
Guaranty”); and
     WHEREAS, the Mortgagor, Thompson/Center Arms Company, Inc., a New Hampshire
corporation, and the other parties thereto from time to time as guarantors,
entered into a certain Operating Companies Guaranty of even date herewith in
favor of the Administrative Agent (as the same may be amended, restated or
otherwise modified from time to time, the “Operating Companies Guaranty”); and
     WHEREAS, this Mortgage secures to the Administrative Agent, for the benefit
of the Administrative Agent, the Lenders and the other Secured Parties (all of
the following, collectively, the “Secured Obligations”): (a) the due and
punctual payment and performance of all indebtedness, obligations and
liabilities, now or hereafter existing, of the Mortgagor and the other Borrowers
arising under, out of or in connection with the Credit Agreement, any and all
promissory notes issued pursuant thereto (including, without limitation, those
certain promissory notes of even date herewith issued by one or more of the
Borrowers to the order of one or more of the Lenders in the aggregate original
principal amount of $123,303,400.23 and any and all other promissory notes
issued pursuant to the Credit Agreement, as the same may be amended, extended,
restated, substituted or otherwise modified from time to time (the “Notes”)),
and the other Loan Documents, including, without limitation, all Loans, all LC
Exposure, all advances and readvances of principal and future advances made
pursuant to the Credit Agreement and the other Loan Documents, and all other
Obligations; (b) the due and punctual payment and performance of all
indebtedness, obligations and liabilities, now or hereafter existing, of the
Mortgagor and the other guarantors arising under the Holdings/S&W Corp.
Guaranty; (c) the due and punctual payment and performance of all indebtedness,
obligations and liabilities, now or hereafter existing, of the Mortgagor and the
other guarantors arising under the Operating Companies Guaranty; (d) the due and
punctual payment and performance of all indebtedness, obligations and
liabilities, now or hereafter existing, of the Mortgagor and the other Borrowers
arising under, out of or in connection with any and all Swap Agreements,
including, without limitation, all Swap Obligations; (e) the due and punctual
payment and performance of all indebtedness, obligations and liabilities, now or
hereafter existing, of the Mortgagor and the other Borrowers arising under, out
of or in connection with any and all cash management services, including,
without limitation, all Cash Management Services Obligations; (f) the due and
punctual payment and performance of all indebtedness, obligations and
liabilities, now or hereafter existing, of the Mortgagor and the other Borrowers
arising under, out of or in connection with any and all foreign exchange
contracts, including, without limitation, all Foreign

-2-



--------------------------------------------------------------------------------



 



Exchange Obligations; (g) the due and punctual payment of all other sums, with
interest thereon, advanced in accordance herewith to protect the security of
this Mortgage; (h) the performance of the covenants and agreements of the
Mortgagor and the other Borrowers contained in this Mortgage, the Credit
Agreement, the Security Agreement, the other Loan Documents, and any other
agreements, documents or instruments now or hereafter evidencing the Secured
Obligations , as applicable; and (i) each renewal, extension, consolidation or
refinancing of any of the foregoing, in whole or in part; and
     WHEREAS, it is a requirement under the Credit Agreement that the Mortgagor
shall have executed and delivered to the Administrative Agent this Mortgage; and
     WHEREAS, the Mortgagor will obtain benefits from the making of the Loans,
the issuance of the Letters of Credit and the making of the other financial
accommodations as set forth in the Credit Agreement and, accordingly, desires to
execute this Mortgage in order to satisfy the condition described in the
preceding paragraph and to induce the Lenders to make the Loans, issue the
Letters of Credit and make the other financial accommodations as set forth in
the Credit Agreement.
     NOW THEREFORE, in consideration of the benefits accruing to the Mortgagor,
the receipt and sufficiency of which are hereby acknowledged, the Mortgagor
hereby makes the following representations and warranties to the Administrative
Agent and the other Secured Parties (as hereinafter defined) and hereby
covenants and agrees with the Administrative Agent and the other Secured Parties
as follows:
ARTICLE 1 — GRANTS OF SECURITY
     Section 1.1 Property Mortgaged. For good and valuable consideration, in
order to secure the Secured Obligations , the Mortgagor does hereby irrevocably
give, grant, bargain, sell, convey, assign, confirm, grant a first priority
mortgage and security interest in, and transfer to the Administrative Agent,
WITH MORTGAGE COVENANTS, UPON THE STATUTORY CONDITION AND WITH THE STATUTORY
POWER OF SALE, all of the following property, rights, interests and estates now
owned, or hereafter acquired, by the Mortgagor (collectively, the “Property”):
     (a) Land. The real property described in Exhibit A attached hereto and made
a part hereof (collectively, the “Land”), together with additional lands,
estates and development rights hereafter acquired by the Mortgagor for use in
connection with the development, ownership or occupancy of such real property,
and all additional lands and estates therein which may, from time to time, by
supplemental mortgage or otherwise be expressly made subject to the lien of this
Mortgage;
     (b) Improvements. The buildings, structures, fixtures, additions,
accessions, enlargements, extensions, modifications, repairs, replacements and
improvements now or hereafter erected or located on the Land (the
“Improvements”);
     (c) Easements. All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests,

-3-



--------------------------------------------------------------------------------



 



privileges, liberties, servitudes, tenements, hereditaments and appurtenances of
any nature whatsoever, in any way now or hereafter belonging, relating or
pertaining to the Land and the Improvements and the reversion and reversions,
remainder and remainders, and all land lying in the bed of any street, road or
avenue, opened or proposed, in front of or adjoining the Land, to the center
line thereof and all the estates, rights, titles, interests, property,
possession, claim and demand whatsoever, both at law and in equity, of the
Mortgagor of, in and to the Land and the Improvements and every part and parcel
thereof, with the appurtenances thereto;
     (d) Fixtures and Personal Property. All machinery, equipment, goods,
inventory, fixtures (including, but not limited to, all heating, air
conditioning, plumbing, lighting, communications and elevator fixtures) and
other property of every kind and nature whatsoever owned by the Mortgagor, or in
which the Mortgagor has or shall have any right, title or interest, now or
hereafter located upon the Land and the Improvements, or appurtenant thereto,
and usable in connection with the present or future use, maintenance, enjoyment,
operation and occupancy of the Land and the Improvements and all building
equipment, materials and supplies of any nature whatsoever owned by the
Mortgagor, or in which the Mortgagor has or shall have any right, title or
interest, now or hereafter located upon the Land and the Improvements, or
appurtenant thereto, or usable in connection with the present or future
operation and occupancy of the Land and the Improvements, and the right, title
and interest of the Mortgagor in and to any of the Personal Property (as
hereinafter defined), and all proceeds and products of the above;
     (e) Leases and Rents. All leases and other agreements affecting the use,
enjoyment or occupancy of the Land and the Improvements heretofore or hereafter
entered into, whether before or after the filing by or against the Mortgagor of
any petition for relief under 11 U.S.C. § 101 et seq., as the same maybe amended
from time to time (the “Bankruptcy Code”) (individually, a “Lease”;
collectively, the “Leases”) and all right, title and interest of the Mortgagor,
its successors and assigns therein and thereunder, including, without
limitation, cash or securities deposited thereunder to secure the performance by
the lessees of their obligations thereunder and all rents (including all tenant
security and other deposits), additional rents, revenues, issues and profits
(including all oil and gas or other mineral royalties and bonuses) from the Land
and the Improvements whether paid or accruing before or after the filing by or
against the Mortgagor of any petition for relief under the Bankruptcy Code
(collectively the “Rents”) and all proceeds from the sale or other disposition
of the Leases and the right to receive and apply the Rents to the payment of the
Secured Obligations ;
     (f) Condemnation Awards. All awards or payments, including interest
thereon, which may heretofore and hereafter be made with respect to the
Property, whether from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of the right), or for a change of grade, or for any other injury to or
decrease in the value of the Property;
     (g) Insurance Proceeds. All proceeds of and any unearned premiums on any
insurance policies covering the Property, including, without limitation, the
right to

-4-



--------------------------------------------------------------------------------



 



receive and apply the proceeds of any insurance, judgments, or settlements made
in lieu thereof, for damage to the Property;
     (h) Tax Certiorari. All refunds, rebates or credits in connection with a
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction;
     (i) Conversion. All proceeds of the conversion, voluntary or involuntary,
of any of the foregoing including, without limitation, proceeds of insurance and
condemnation awards, into cash or liquidation claims;
     (j) Rights. The right, in the name and on behalf of the Mortgagor, to
appear in and defend any action or proceeding brought with respect to the
Property and to commence any action or proceeding to protect the interest of the
Administrative Agent in the Property;
     (k) Agreement. Except for those agreements that by their terms are not
assignable, all agreements, contracts (including purchase, sale, option, right
of first refusal and other contracts pertaining to the Property), certificates,
instruments, franchises, permits, licenses, approvals, consents, plans,
specifications and other documents, now or hereafter entered into, and all
rights therein and thereto, respecting or pertaining to the use, occupation,
construction, management or operation of the Property (including any
Improvements or respecting any business or activity conducted on the Land and
any part thereof) and all right, title and interest of the Mortgagor therein and
thereunder, including, without limitation, the right, upon the happening of any
default hereunder, to receive and collect any sums payable to the Mortgagor
thereunder (each a “Property Agreement” and collectively, the “Property
Agreements”);
     (l) Other Rights. Any and all other rights of the Mortgagor in and to the
Property and any accessions, renewals, replacements and substitutions of all or
any portion of the Property and all proceeds and products of the Property or any
portion thereof; and
     (m) Books and Records. All books and records relating to any of the
foregoing.
     Section 1.2 Assignment of Rents. The Mortgagor hereby absolutely and
unconditionally assigns to the Administrative Agent for the benefit of itself,
the Lenders and the other Secured Parties all of the Mortgagor’s right, title
and interest in and to all current and future Leases and Rents; it being
intended by the Mortgagor that this assignment constitutes a present, absolute
and unconditional assignment and not an assignment for additional security only;
provided that the Mortgagor will be entitled to receive such Rents until an
Event of Default has occurred hereunder.
     Section 1.3 Security Agreement. This Mortgage is both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code as adopted and enacted by the State or States where any of the Property is
located (the “Uniform Commercial

-5-



--------------------------------------------------------------------------------



 



Code”). The Property includes both real and personal property and all other
rights and interests, whether tangible or intangible in nature, of the Mortgagor
in the Property. The Mortgagor by executing and delivering this Mortgage has
granted and hereby grants to the Administrative Agent for the benefit of itself,
the Lenders and the other Secured Parties, as security for the Secured
Obligations , a security interest in the Property to the full extent that the
Property may be subject to the Uniform Commercial Code (said portion of the
Property so subject to the Uniform Commercial Code being called in this
paragraph the “Collateral”). This Mortgage shall also be effective as a “fixture
filing” as to Property which is or is to become fixtures. For purposes of this
Section 1.3, (i) the Mortgagor shall be deemed the “Debtor” with the address set
forth for the Mortgagor in the first paragraph of this Mortgage which the
Mortgagor certifies as accurate; (ii) the Administrative Agent shall be deemed
to be the “Secured Party” with the address set forth for the Administrative
Agent in the first paragraph of this Mortgage and shall have all of the rights
of a secured party under the Uniform Commercial Code, (iii) this Mortgage covers
all items of the Property which constitute personal property and which are or
will become fixtures on the Land, (iv) the Mortgagor is the record owner of the
Land, (v) the organizational identification number of the Mortgagor is 2114661,
(vi) the Mortgagor is a corporation organized under the laws of the State of
Delaware, and (vii) the exact legal name of the Mortgagor is Smith & Wesson
Corp. Information concerning the security interest herein granted may be
obtained from the parties at the addresses of the parties set forth in the first
paragraph of this Mortgage. The Mortgagor shall promptly advise Administrative
Agent of the accrual of any commercial tort claims involving the Property. In
the event of any change in name, identity, structure, or jurisdiction or form of
organization of the Mortgagor, the Mortgagor shall notify the Administrative
Agent thereof in accordance with the Security Agreement. The Administrative
Agent shall be authorized to prepare and file (without the signature of the
Mortgagor) such Uniform Commercial Code forms as Agent may deem necessary from
time to time to maintain the priority of the Administrative Agent’s lien upon
and security interest in the Property, and the Mortgagor shall pay all expenses
and fees in connection with such filings. Notwithstanding anything to the
contrary contained in this Mortgage, the mortgage lien and security interest
created by the Mortgage shall not extend to, and the term “Property” shall not
include, any Excluded Property (as such term is defined in the Security
Agreement).
     Section 1.4 Pledge of Monies Held. The Mortgagor hereby assigns to the
Administrative Agent all insurance proceeds paid in connection with the Property
and all condemnation awards and payments described in Section 3.4, as additional
security for the Secured Obligations and shall be paid and applied in accordance
with the Credit Agreement.
CONDITIONS TO GRANT
     TO HAVE AND TO HOLD the above granted and described Property unto the
Administrative Agent, and the successors and assigns of the Administrative
Agent, forever, PROVIDED, HOWEVER, the Administrative Agent shall release this
Mortgage and the lien hereof by proper instrument upon indefeasible payment in
full in cash and discharge of all Secured Obligations and the termination of all
commitments of the Administrative Agent and the Lenders to the Borrowers
thereunder (including, without limitation, all commitments to make advances and
readvances of principal), including payment of all reasonable expenses incurred
by the Administrative Agent in connection with the preparation and execution of
such release. Notwithstanding the foregoing, the Mortgagor’s obligation to
indemnify and hold harmless the

-6-



--------------------------------------------------------------------------------



 



Administrative Agent and the other Secured Parties pursuant to the provisions
hereof with respect to matters relating to any period of time during which this
Mortgage was in effect shall survive any such payment or release.
ARTICLE 2 — OBLIGATIONS SECURED
     Section 2.1 Loans and Other Obligations; Open-End Mortgage. This Mortgage
and the grants, security interests, assignments and transfers made in Article 1
are given for the purpose of securing the Secured Obligations, in such order of
priority as specified in the Credit Agreement. This Mortgage is an open-end
mortgage which secures existing indebtedness, “Future Advances,” “Protective
Advances” and “Contingent Obligations” as such terms are defined in 33 M.R.S.A.
§ 505, as the same may be amended or replaced. The maximum aggregate principal
amount of all Secured Obligations secured by this Mortgage, including Future
Advances but excluding Protective Advances, shall not at any time exceed the
total amount of $123,303,400.23. This Mortgage shall also secure Contingent
Obligations in the maximum amount of $123,303,400.23. The Future Advances
secured hereby shall be made to or for the account of the Mortgagor and the
other Borrowers and may be made under the Notes or any of the other Loan
Documents, as the same may be amended, or may be made pursuant to promissory
notes, line of credit agreements or other instruments evidencing such Future
Advances which may be hereafter executed and delivered by Mortgagor or the other
Borrowers to any of the Secured Parties. All provisions of this Mortgage shall
apply to each Future Advance as well as to all other Obligations secured hereby.
Nothing herein contained, however, shall limit the amount secured by this
Mortgage if such amount is increased by Protective Advances made by the
Administrative Agent or any other Secured Party, as herein elsewhere provided.
In the event that any notice described in subsections 5(A) or (B) of 33 M.R.S.A.
§ 505 (or any similar successor provision) is recorded or is received by the
Administrative Agent, any commitment, agreement or obligation to make future
advances to or for the benefit of the Mortgagor shall immediately cease and, at
Administrative Agent’s option, any such notice shall constitute an Event of
Default hereunder.
ARTICLE 3 — MORTGAGOR COVENANTS
     Section 3.1 Payments. The Mortgagor shall promptly pay and perform all of
the Secured Obligations when due in accordance with the Credit Agreement and the
other Loan Documents.
     Section 3.2 Insurance. The Mortgagor shall obtain and maintain all of the
insurance required pursuant to Section 6.09 of the Credit Agreement. The
Mortgagor will promptly give written notice of any casualty or other insured
damage to any material portion of the Property to the Administrative Agent in
accordance with Section 6.10 of the Credit Agreement. Any and all insurance
proceeds payable to the Mortgagor from any such casualty or other insured damage
are hereby assigned to the Administrative Agent and shall be paid and applied in
accordance with Section 2.17 of the Credit Agreement.
     Section 3.3 Payment of Taxes, Etc. The Mortgagor shall pay all taxes,
assessments, water rates, sewer rents, governmental impositions, and other
charges now or hereafter levied or assessed or imposed against the Property or
any part thereof (the “Taxes”), all ground rents, all premiums for insurance,
maintenance charges and similar charges, now or hereafter levied or

-7-



--------------------------------------------------------------------------------



 



assessed or imposed against the Property or any part thereof (the “Other
Charges”), and all charges for utility services provided to the Property as the
same become due and payable, subject to the Mortgagor’s right to contest the
same as and to the extent permitted by the Credit Agreement. The Mortgagor will
deliver to the Administrative Agent, promptly upon the Administrative Agent’s
request, evidence satisfactory to the Administrative Agent that the Taxes, Other
Charges and utility service charges have been so paid or are not then
delinquent. The Mortgagor shall not allow and shall promptly cause to be paid
and discharged any lien or charge whatsoever which may be or become a lien or
charge against the Property. Except to the extent sums sufficient to pay all
Taxes and Other Charges have been deposited with the Administrative Agent in
accordance with the terms of this Mortgage, the Mortgagor shall furnish to the
Administrative Agent, upon the Administrative Agent’s request, paid receipts for
the payment of the Taxes and Other Charges prior to the date the same shall
become delinquent. The Mortgagor pay when due all operating costs of the
Property.
     Section 3.4 Condemnation. If any action shall be commenced or any written
notice shall be received for the taking by exercise of the power of eminent
domain of title to or the temporary use of all or any part of the Property, or
in the event of any private sale in lieu thereof (in any case, a “Taking”), the
Mortgagor will promptly give written notice thereof to the Administrative Agent
in accordance with Section 6.10 of the Credit Agreement. Any and all proceeds
payable to the Mortgagor from any award made in respect of any Taking are hereby
assigned to the Administrative Agent; any and all proceeds of any Taking paid to
the Mortgagor or the Administrative Agent shall be paid and applied in
accordance with Section 2.17 of the Credit Agreement.
     Section 3.5 Maintenance of Property. The Mortgagor shall cause the Property
to be maintained and operated in a good and safe condition and repair and in at
least as good condition and repair as same was on the date hereof or in such
better condition as same may thereafter be put (ordinary wear and tear excepted
but damage from casualty expressly not excepted), and will not commit or suffer
any waste of any of the Property. The Mortgagor shall not use, maintain or
operate the Property in any manner which constitutes a public or private
nuisance or which makes void, voidable, or cancelable, or increases the premium
of, any insurance then in force with respect thereto. Except as provided in
Section 7.05 of the Credit Agreement, the Improvements and the Collateral shall
not be removed, demolished or materially altered without the prior written
consent of the Administrative Agent. The Mortgagor shall promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
casualty, or become damaged, worn or dilapidated or which may be affected by any
proceeding of the character referred to in Section 3.4 hereof, to a condition
substantially similar to the condition immediately prior to the foregoing,
whether or not proceeds of insurance (or proceeds in connection with any Taking)
are available or sufficient for the purpose. The Mortgagor shall complete within
a reasonable time and pay for any structure or other Improvement now or at any
time in the process of construction or repair on the Land.
     Section 3.6 Use of Property; Zoning. The Mortgagor covenants that the
Property shall be used only for purposes permitted by applicable zoning laws.
The Mortgagor further covenants that the Mortgagor will not change or permit any
change in the use or general nature of the occupancy of the Property as it
exists as of the date of this Mortgage, without the Administrative Agent’s prior
written consent. The Mortgagor shall not initiate, join in, acquiesce

-8-



--------------------------------------------------------------------------------



 



in, or consent to any change in any private restrictive covenant, zoning law
(including, without limitation, any zoning reclassification) or other public or
private restriction, limiting or defining the uses which may be made of the
Property or any part thereof. If under applicable zoning provisions the use of
all or any portion of the Property is or shall become a nonconforming use, the
Mortgagor will not cause or permit the nonconforming use to be discontinued or
abandoned without the express written consent of the Administrative Agent. The
Mortgagor shall not take any steps whatsoever to convert the Property, or any
portion thereof, to a condominium or cooperative form of management.
     Section 3.7 Compliance with Laws, etc. The Mortgagor shall promptly comply,
in all respects, with all existing and future federal, state and local laws,
orders, ordinances, governmental rules and regulations or court orders affecting
the Property, or the use thereof, including, but not limited to, the Americans
with Disabilities Act (the “ADA”) (collectively “Applicable Laws”), except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Mortgagor shall keep the
Property in compliance in all respects with all Applicable Laws, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Mortgagor shall give prompt
notice to the Administrative Agent of the receipt by the Mortgagor of any notice
related to a violation of any Applicable Laws and of the commencement of any
proceedings or investigations which relate to compliance with Applicable Laws.
The Mortgagor shall take appropriate measures to prevent and will not engage in
or knowingly permit any illegal activities at the Property. The Mortgagor shall
obtain and maintain in full force and effect, and abide by and satisfy the terms
and conditions of, all material permits, licenses, registrations and other
authorizations with or granted by any governmental authorities that may be
required from time to time with respect to the performance of its obligations
under this Mortgage. The Mortgagor shall comply with the terms and conditions of
the Property Agreements and will not amend, supplement or terminate any material
Property Agreement without, in each instance, the prior written consent of the
Administrative Agent.
     Section 3.8. Books and Records. The Mortgagor shall comply with all record
keeping and financial disclosure requirements as set forth in the Credit
Agreement.
     Section 3.9 Deposits for Taxes and Other Charges. At any time after the
occurrence of an Event of Default hereunder, the Mortgagor, upon request from
the Administrative Agent, will pay to the Administrative Agent, on the first day
of each and every month thereafter ensuing, in addition to any other payments
required hereunder, under the Credit Agreement and/or under any of the other
Loan Documents, an amount equal to 1/12th of all Taxes and Other Charges on or
against any of the Property to become payable during the ensuing 12 months, as
estimated from time to time by the Administrative Agent (but with the first such
payment to be in such amount as shall, with the succeeding payments, be
sufficient to pay all such amounts at least 30 days before they become due and
payable), such sums to be held by the Administrative Agent (but without any
obligation to pay interest thereon, except to the extent required by law) and
applied to the payment of such premiums, taxes and assessments. If the sums
collected under this Section 3.9 are insufficient to pay the Taxes and Other
Charges as they become due and payable, then the Mortgagor shall pay to the
Administrative Agent promptly upon demand any amount necessary to make up the
deficiency on or before the date when such amounts shall be due. Any amount
collected hereunder from time to time, until the same shall be applied as above
provided,

-9-



--------------------------------------------------------------------------------



 



shall constitute additional collateral security for the indebtedness secured by
this Mortgage; and in the event of any Event of Default, any part or all of such
amounts may be applied by the Administrative Agent, at its option, to the
Secured Obligations pursuant to the Credit Agreement. If the funds so deposited
exceed the amount required to pay such Taxes and Other Charges for any year, the
excess shall be applied toward subsequent deposits. Said deposits need not be
kept separate and apart from any other funds of the Administrative Agent. The
Administrative Agent, in making any payment hereby authorized relating to Taxes
and/or Other Charges, may do so according to any bill, statement or estimate
procured from the appropriate person, entity or office without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof.
     Section 3.10 Leases.
     (a) The Mortgagor shall not without the Administrative Agent’s prior
written consent (i) execute or permit to exist any Lease of the Property or any
portion thereof, (ii) amend or modify any Lease, (iii) execute any assignment or
pledge of any Lease or of the rents or any part thereof from the Property, other
than the assignment herein to the Administrative Agent, (iv) except where the
lessee under any Lease is in default thereunder, terminate or consent to the
cancellation or surrender of such Lease, (v) accept any prepayments of any
installment of rents to become due under any Lease for a period exceeding one
month, (vi) permit the deferral of or waive or postpone the payment of any
rental payment under any Lease, or (vii) permit any transfer or assignment of
any Lease or the sublease of the property subject to any Lease.
     (b) The Mortgagor shall at all times timely and faithfully perform, or
cause to be performed, all of the covenants, conditions and agreements contained
in all Leases to be kept and performed by the lessor thereunder and shall at all
times do all things necessary to compel performance by the lessee under each
Lease of all obligations, covenants and agreements by such lessee to be
performed thereunder.
     (c) The Mortgagor shall furnish to the Administrative Agent, within thirty
(30) days after each request by the Administrative Agent to do so, a written
statement in respect of any or all of the Leases setting forth the space
occupied, the rentals payable thereunder, and such other information as the
requesting party may reasonably request.
     Section 3.11 Prohibition of Liens and Transfers. Mortgagor shall not,
without the prior written consent of the Administrative Agent or except as
otherwise expressly permitted by the Credit Agreement, sell, convey, alienate,
mortgage, transfer or suffer the transfer (whether voluntary or involuntary) of,
or the imposition of any lien or encumbrance (including, without limitation, any
mechanics’, materialmen’s or like lien or claim or other lien or claim for lien)
with respect to, legal title to or any beneficial interest in the Property or
any portion thereof other than Permitted Encumbrances and the other Liens
expressly permitted by Section 7.02 of the Credit Agreement, and will not
without the prior written consent of the Administrative Agent lease, license or
permit any other person to occupy the whole or any part of the Property, but no
such consent by the Administrative Agent shall in any event be deemed a waiver
or release of any of the provisions of this Section 3.11 nor a consent to any
such sale, conveyance, alienation, mortgage, transfer, leasing, licensing or
permission to use or occupy any of the Property on any

-10-



--------------------------------------------------------------------------------



 



future occasion, and no such consent nor any such sale, alienation, mortgage,
conveyance, transfer, leasing, licensing or permission shall release or
discharge the Mortgagor from any obligations or liabilities hereunder, all of
which shall continue to be direct and primary in any event. If the Mortgagor now
or hereafter is permitted to create or to maintain any lien or encumbrance on
any or all of the Property securing any indebtedness or other obligations, the
Mortgagor will fully and promptly fulfill and observe each and every covenant
and condition contained in each of the agreements and instruments evidencing,
securing or otherwise relating to said indebtedness or other obligations. Any
sale, alienation, mortgage, conveyance, transfer, leasing or licensing of the
Property made in contravention of this Section 3.11 shall be null and void and
of no force and effect. The Mortgagor agrees to bear and shall pay or reimburse
the Administrative Agent on demand for all reasonable expenses (including,
without limitation, all recording costs, reasonable in-house and outside
attorneys’ fees and disbursements and title search costs) incurred by the
Administrative Agent in connection with the review, approval and documentation
of any such sale, alienation, mortgage, conveyance, transfer, leasing or
licensing of the Property.
     Section 3.12 Right to Perform the Mortgagor’s Covenants. In the event of
any default in the performance of any of the Mortgagor’s covenants or agreements
herein, whether or not an Event of Default shall have occurred, the
Administrative Agent may, at the option of the Administrative Agent, perform the
same, and the Administrative Agent may also take all such actions as it deems
desirable to prevent or cure any situation or circumstance which might, with the
passage of time or giving of notice or both, become an Event of Default. The
costs of any and all performance and actions taken under this Section 3.12 shall
be paid by the Mortgagor to the Administrative Agent on demand, with interest at
the highest applicable rate set forth in the Credit Agreement (the “Default
Rate”), as from time to time in effect, such interest to accrue from the date
such cost is incurred by the Administrative Agent through the date of payment by
the Mortgagor, and all such costs and such interest shall be secured by this
Mortgage.
     Section 3.12. Entry. The Administrative Agent and any persons authorized by
the Administrative Agent shall have the right to enter any or all of the Land
and Improvements to inspect the Property pursuant to Section 6.06 of the Credit
Agreement.
ARTICLE 4 — REPRESENTATIONS AND WARRANTS
     The Mortgagor, for itself and its successors and assigns, does hereby
represent, warrant and covenant to and with the Administrative Agent and the
other Secured Parties, and their respective successors and assigns, that:
     Section 4.1 Title. The Mortgagor has good, marketable and indefeasible fee
simple title to the Land and the Improvements and good title or valid rights and
interests in and to the other Property, subject only to the Permitted
Encumbrances and the other Liens expressly permitted by Section 7.02 of the
Credit Agreement. The possession of the Property has been peaceful and
undisturbed and title thereto has not been disputed or questioned to the best of
the Mortgagor’s knowledge. Further, the Mortgagor has full power and lawful
authority to grant, bargain, sell, convey, assign, transfer, encumber, mortgage
and grant a security interest in, its interest in the Property in the manner and
form hereby done or intended. The Mortgagor will preserve its interest in and
title to the Property and will forever warrant and defend the same to the

-11-



--------------------------------------------------------------------------------



 



Administrative Agent against any and all claims whatsoever and will forever
warrant and defend the validity and priority of the lien and security interest
created herein against the claims of all persons and parties whomsoever, subject
to the Permitted Encumbrances and the other Liens expressly permitted by
Section 7.02 of the Credit Agreement. The foregoing warranty of title shall
survive the foreclosure of this Mortgage and shall inure to the benefit of and
be enforceable by the Administrative Agent in the event the Administrative Agent
(or its designee) or any other Secured Party acquires title to the Property
pursuant to any foreclosure.
     Section 4.2 No Foreign Person. The Mortgagor is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986,
as amended, and the related Treasury Department regulations, including temporary
regulations.
     Section 4.3 Permitted Encumbrances. The Permitted Encumbrances and the
other Liens expressly permitted by Section 7.02 of the Credit Agreement do not
and will not materially interfere with the security of this Mortgage or
materially and adversely affect (1) the ability of the Mortgagor to generate
income from the Property sufficient to pay and perform the Secured Obligations
in a timely manner or (2) the use of the Property for the use currently being
made thereof, the operation of the Property as currently being operated or the
value of the Property.
     Section 4.4 First Lien. Upon the execution by the Mortgagor and the
recording of this Mortgage, and upon the filing of UCC financing statements or
amendments thereto, the Administrative Agent will have a valid first priority
mortgage lien on the Property and a valid, perfected, first priority security
interest in all Collateral secured hereby, subject to no liens, charges or
encumbrances other than the Permitted Encumbrances and the other Liens expressly
permitted by Section 7.02 of the Credit Agreement.
     Section 4.5 Access/Utilities. The Property has adequate rights of access to
public ways and is served by adequate gas, electric, cable, telephone, water,
storm sewer, sanitary sewer and storm drain facilities. All public utilities
(including, but not limited to, the foregoing) necessary to the continued use,
enjoyment, occupancy, operation and disposition of the Property as presently
used and enjoyed are located in the public right-of-way abutting the Property,
and all such utilities are connected so as to serve the Property without passing
over other property. All streets, roads, highways, bridges and waterways
necessary for access to and full use, occupancy, operation and disposition of
the Land and the Improvements have been completed, have been publicly dedicated
and accepted by the appropriate municipal authority and are open and provide
public ingress and egress to the Land and the Improvements, or are the subject
of irrevocable, perpetual access easements without condition or cost to the
Mortgagor and which easements are for the benefit of the Property and subject to
the approval of the Administrative Agent. All liquid and solid waste disposal,
septic and sewer systems located on the Property are to the Mortgagor’s actual
knowledge in a good and safe condition and repair and in compliance with all
Applicable Laws.
     Section 4.6 Taxes Paid. The Mortgagor has filed all federal, state, county
and municipal tax returns required to have been filed by the Mortgagor with
respect to the Property, and has paid such returns or to any notice of
assessment received by the Mortgagor, and the Mortgagor has no knowledge of any
basis for additional assessment with respect to such taxes, except where failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a

-12-



--------------------------------------------------------------------------------



 



Material Adverse Effect. Further, the Property is free from delinquent water
charges, sewer rents, taxes and assessments. The Mortgagor and the Property are
free from any past due obligations for sales and payroll taxes.
     Section 4.7 Single Tax Lot. The Land consists of a single lot or multiple
tax lots; no portion of said tax lot(s) covers property other than the Land and
no portion of the Land lies in any other tax lot.
     Section 4.8 Flood Zone. The Property is not located in a flood hazard area
as defined by the Federal Insurance Administration.
     Section 4.9 Misstatements of Fact. To the best of the Mortgagor’s
knowledge, no statement of fact made in the Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not materially misleading. To the
best of the Mortgagor’s knowledge, there is no fact presently known to the
Mortgagor which has not been disclosed which materially adversely affects, nor
as far as the Mortgagor can foresee, might materially adversely affect the
business, operations or condition (financial or otherwise) of the representing
party.
     Section 4.10 Condition of Improvements. The Property is free and clear of
any damage that would materially and adversely affect its value and, without
limiting the foregoing, the Property has not been damaged by fire, water, flood,
wind, accident or other cause of loss or casualty, and any previous damage to
the Property has been fully restored. The Improvements are structurally sound,
in good repair and free and clear of any defects in materials and workmanship
and have been constructed and installed in substantial compliance with the plans
and specifications relating thereto. All major building systems located within
the Improvements, including, without limitation, the heating and air
conditioning systems and the electrical and plumbing systems, are in good
working order and condition, ordinary wear and tear excepted. The Property and
the present and contemplated use and occupancy thereof are substantially in
compliance with all Applicable Laws, including, without limitation, zoning
ordinances, building codes, land use and environmental laws, laws relating to
the disabled (including, but not limited to, the ADA) and other similar laws.
     Section 4.11 Approvals. The Mortgagor has obtained all necessary
certificates, permits, licenses and other approvals, governmental and otherwise,
necessary for the use, occupancy and operation of the Property and the conduct
of its business (including, without limitation, certificates of completion and
certificates of occupancy) and all required zoning, building code, land use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification.
     Section 4.12 No Condemnation. No part of any Property has been taken in
condemnation or any like proceeding, nor is any proceeding pending, threatened
or known to be contemplated for the partial or total condemnation or taking of
the Property.
     Section 4.13 No Labor or Materialmen Claims. All parties furnishing labor
and materials have been paid in full, and there are no mechanics, laborers or
materialmen’s liens or

-13-



--------------------------------------------------------------------------------



 



claims outstanding for work, labor or materials affecting the Property, whether
prior to, equal with or subordinate to the lien of this Mortgage.
     Section 4.14 Leases. As of the date hereof, there is no Lease affecting the
Property or any portion thereof. To the extent the Mortgagor enters into any
Lease with respect to the Property or any portion thereof (all in accordance
with the terms of this Mortgage), the Mortgagor shall deliver to the
Administrative Agent a true, correct and complete copy of each such Lease when
any such Lease is executed. Each such Lease shall constitute the legal, valid
and binding obligation of the Mortgagor and, enforceable against the tenant
thereof. To the extent the Mortgagor enters into any Lease with respect to the
Property or any portion thereof (all in accordance with the terms of this
Mortgage), the Mortgagor agrees that no such Lease will contain an option or
right of first refusal to purchase all or any portion of the Property or any
present or future interest therein, the Mortgagor agrees to furnish the
Administrative Agent when any such Lease is executed a tenant estoppel
certificate and lease subordination, nondisturbance and attornment agreement
executed by the tenant under such Lease and in form and substance reasonably
satisfactory to the Administrative Agent. Further, upon demand, the Mortgagor
will collaterally transfer and assign to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, the lessor’s interest in any
lease now or hereafter affecting the whole or any part of the Property.
     Section 4.15 Security Agreement. There are no security agreements or UCC
financing statements affecting any of the Property other than the Security
Agreement and the UCC financing statements filed and/or recorded in favor of the
Administrative Agent, and the Permitted Encumbrances and the other Liens
expressly permitted by Section 7.02 of the Credit Agreement.
     Section 4.16 Omissions. All reports, certificates, affidavits, statements
and other data furnished to the Administrative Agent by or on behalf of the
Mortgagor in connection with the Loan Documents are true and correct in all
material respects and do not omit to state any fact or circumstance necessary to
make the statements therein not materially misleading.
ARTICLE 5 — FURTHER ASSURANCES
     Section 5.1 Further Acts. The Mortgagor will, at the cost of the Mortgagor,
and without expense to the Administrative Agent, do, execute, acknowledge and
deliver all and every such further acts, deeds, conveyances, mortgages,
assignments, notices of assignments, transfers, financing statements,
confirmation statements and assurances as the Administrative Agent shall, from
time to time, require, for the better assuring, conveying, assigning,
transferring, perfecting and confirming unto the Administrative Agent the
property and rights hereby mortgaged, granted, bargained, sold, conveyed,
confirmed, pledged, assigned, warranted and transferred or intended now or
hereafter so to be, or which the Mortgagor may be or may hereafter become bound
to convey or assign to the Administrative Agent, or for carrying out the
intention or facilitating the performance of the terms of this Mortgage or for
filing, registering or recording this Mortgage, or for complying with all
Applicable Laws. The Mortgagor, on demand, will execute and deliver and hereby
authorizes the Administrative Agent to execute in the name of the Mortgagor or
without the signature of the Mortgagor to the extent the Administrative Agent
may lawfully do so, one or more UCC financing statements, chattel mortgages or
other

-14-



--------------------------------------------------------------------------------



 



instruments, to evidence more effectively the security interest of the
Administrative Agent in the Property. The Mortgagor grants to the Administrative
Agent an irrevocable power of attorney coupled with an interest for the purpose
of exercising and perfecting any and all rights and remedies available to the
Administrative Agent at law and in equity, including without limitation such
rights and remedies available to the Administrative Agent pursuant to this
Mortgage. Upon receipt of an affidavit of an officer of the Administrative Agent
as to the loss, theft, destruction or mutilation of all or any of the Loan
Documents which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Loan Document, the
Mortgagor, at its expense, will issue or caused to be issued, in lieu thereof, a
replacement Loan Document, dated the date of such lost, stolen, destroyed or
mutilated Loan Document and otherwise of like tenor.
     Section 5.2 Changes in Tax, Debt Credit and Documentary Stamp Laws. If any
law is enacted or adopted or amended after the date of this Mortgage which
imposes a tax, either directly or indirectly, on the Secured Obligations or the
interest of the Administrative Agent or any other Secured Party in the Property,
requires revenue or other stamps to be affixed to any of the Loan Documents, or
imposes any other tax or charge on the same, the Mortgagor will pay the same,
with interest and penalties thereon, if any. If the Administrative Agent is
advised by counsel chosen by it that the payment of tax by the Mortgagor would
be unlawful or taxable to the Administrative Agent or any other Secured Party or
unenforceable or provide the basis for a defense of usury, then the
Administrative Agent shall have the right and option, by written notice to the
Mortgagor of not less than ninety (90) calendar days, to declare an Event of
Default to exist under this Mortgage and to declare the Secured Obligations
immediately due and payable. The Mortgagor will not claim or demand or be
entitled to any credit or credits on account of the Secured Obligations for any
part of the Taxes or Other Charges assessed against the Property, or any part
thereof, and no deduction shall otherwise be made or claimed from the assessed
value of the Property, or any part thereof; for real estate tax purposes by
reason of this Mortgage or the Secured Obligations . If such claim, credit or
deduction shall be required by law, the Administrative Agent shall have the
option, by written notice of not less than ninety (90) calendar days, to declare
an Event of Default to exist under this Mortgage and to declare the Secured
Obligations immediately due and payable.
     Section 5.3 Confirmation Statements. After request by the Administrative
Agent, the Mortgagor, within ten (10) days, shall furnish the Administrative
Agent or any proposed assignee with a statement, duly acknowledged and
certified, confirming to the Administrative Agent (or its designee) (i) the
original principal amount of the Secured Obligations, (ii) the unpaid principal
amount of the Secured Obligations , (iii) the rate of interest of the Secured
Obligations , (iv) the terms of payment and maturity date of the Secured
Obligations , (v) the date installments of interest and/or principal were last
paid, and (vi) that, except as provided in such statement, there are no defaults
or events which with the passage of time or the giving of notice or both, would
constitute an event of default under the Loan Documents.
ARTICLE 6 — DEFAULT
     Section 6.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

-15-



--------------------------------------------------------------------------------



 



     (a) if any Event of Default occurs under the Credit Agreement; or
     (b) if any of the Mortgagor’s representations or warranties hereunder shall
prove to be untrue or incomplete in any material fashion when made (or deemed to
be repeated); or
     (c) if the Mortgagor shall (except as hereinabove expressly provided or
expressly provided in the Credit Agreement or except as the Administrative Agent
may otherwise expressly approve in writing) lease, sell, convey, alienate,
mortgage, transfer, or suffer the transfer (whether voluntary or involuntary)
of, or imposition of any lien or encumbrance (including, without limitation, any
mechanics’, materialmen’s or like lien or claim or other lien or claim for lien)
with respect to, legal title to or any beneficial interest in the Property or
any portion thereof; or
     (d) if the Mortgagor shall be in default in the payment of any monies that
may be due pursuant to this Mortgagor or if the Mortgagor shall be in default
under Section 3.2 (Insurance) of this Mortgage, Section 3.3 (Payment of Taxes,
etc.) of this Mortgage, or Section 3.10 (Leases) of this Mortgage; or
     (e) if at any time this Mortgage shall not constitute a good and valid,
fully perfected mortgage lien on and security interest in all of the Property,
subject in priority only to Permitted Encumbrances and the other Liens expressly
permitted by Section 7.02 of the Credit Agreement; or
     (f) if Administrative Agent receives any notice described in subsections
5(A) or (B) of 33 M.R.S.A. § 505 or any similar successor provision, as the same
may be amended or replaced from time to time; or
     (g) if the Mortgagor defaults in the performance or observance of any other
agreement of the Mortgagor contained in this Mortgage and such default is not
remedied within thirty (30) days after the earlier of knowledge of such breach
or notice thereof from the Administrative Agent.
ARTICLE 7 — RIGHTS AND REMEDIES
     Section 7.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Mortgagor agrees that the Administrative Agent may
exercise any or all of the following remedies, in addition and without prejudice
to, and without limiting or otherwise impairing, any other rights or remedies
provided by law or this Mortgage or any other agreement between the Mortgagor
and the Administrative Agent or the other secured parties (including, without
limitation, the rights and remedies under the Credit Agreement and the other
Loan Documents the Property, including, but not limited to, the following
actions, each of which may be pursued concurrently or otherwise, at such time
and in such order as the Administrative Agent may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of the Administrative Agent:
     (a) Right to Accelerate. The Administrative Agent may by written notice to
the Mortgagor declare immediately due and payable the Secured Obligations
(whether

-16-



--------------------------------------------------------------------------------



 



fixed or matured or merely contingent), as well as all other amounts secured
hereby, whereupon all such amounts shall become immediately due and payable
without any further action or notice.
     (b) Right of Entry. The Administrative Agent may, with or without process
of law, enter upon the Property, or any part thereof, and take exclusive and
peaceful possession of the Property and of all books, records, and accounts
relating thereto and to exercise without interference from the Mortgagor any and
all rights which the Mortgagor has with respect to the management, possession,
operation, protection, or preservation of the Property, including without
limitation the right to make repairs and alterations to the Property as the
Administrative Agent deems necessary or desirable and the right to rent the same
for the account of the Mortgagor and to deduct from such Rents all costs,
expenses, and liabilities of every character incurred by the Administrative
Agent in collecting such Rents and in managing, operating, maintaining,
protecting, or preserving the Property (including, without limitation, altering
or repairing the Property) and to apply the remainder of such Rents in such
manner as the Administrative Agent may elect. All such costs, expenses, and
liabilities incurred by the Administrative Agent in collecting such Rents and in
managing, operating, maintaining, protecting, or preserving the Property
(including, without limitation, altering or repairing the Property), if not paid
out of Rents as hereinabove provided, shall constitute a demand obligation owing
by the Mortgagor and shall bear interest from the date of expenditure until paid
at the Default Rate, all of which shall constitute a portion of the Secured
Obligations . Upon such entry, the Mortgagor will pay over to the Administrative
Agent all security deposits and will cooperate in all reasonable ways in the
Administrative Agent’s collection of rents, including, without limitation,
execution of a written notice to each lessee or occupant directing that rent be
paid directly to the Administrative Agent. The Administrative Agent shall not be
accountable for more monies than it actually receives from the Property, nor
shall it be liable for failure to collect rents or enforce other obligations.
The Administrative Agent reserves within its own discretion the right to
determine the method of collection and the extent to which enforcement of
collection of delinquent rents or the eviction of delinquent tenants is
prosecuted. Nothing in this Subsection 7.1(b) shall impose any duty, obligation,
or responsibility upon the Administrative Agent or any Secured Party for the
control, care, management, leasing, or repair of the Property, nor for the
carrying out of any of the terms and conditions of any Lease; nor shall it
operate to make the Administrative Agent or any Secured Party responsible or
liable for any waste committed on the Property by the tenants or by any other
parties, or for any hazardous substances or environmental conditions on or under
the Property, or for any dangerous or defective condition of the Property or for
any negligence in the management, leasing, upkeep, repair, or control of the
Property resulting in loss or injury or death to any tenant, licensee, employee,
or stranger. The Mortgagor hereby assents to, ratifies, and confirms any and all
actions of the Administrative Agent with respect to the Property taken under
this subsection. Entry under this Section shall not operate to release the
Mortgagor from any sums to be paid or covenants or agreements to be performed
under this Mortgage.
     (c) Foreclosure — Power of Sale. For any breach of the Mortgage, the
Administrative Agent shall have the STATUTORY POWER OF SALE as provided in 33

-17-



--------------------------------------------------------------------------------



 



M.R.S.A. § 501-A and any and all other rights and remedies under Maine law. The
Administrative Agent shall have the STATUTORY POWER OF SALE and, with or without
an entry as aforesaid, may sell the Property or any part or parts of the same,
either as a whole or in parts or parcels, together with any improvements that
may be thereon, by public auction in accordance with the statutes of the State
of Maine relating to the foreclosure of a mortgage by the exercise of a Power of
Sale, and may convey the same by proper deed or deeds or bill or bills of sale
to the purchaser or purchasers absolutely and in fee simple; and such sale shall
forever bar the Mortgagor and all persons claiming under it from all right and
interest in the Property, whether at law or in equity. The Mortgagor covenants
with the Administrative Agent that the Mortgagor, in case a sale shall be made
under the power of sale, will upon request execute, acknowledge and deliver to
the purchaser or purchasers a deed or deeds of release confirming such sale, and
the Administrative Agent is irrevocably appointed the Mortgagor’s attorney to
execute and deliver to said purchaser such a deed or deeds and a full transfer
of all policies of insurance on any of the Property at the time of such sale. In
the event of foreclosure sale, the Administrative Agent shall be entitled to
retain one (1%) percent of the purchase price in addition to the costs, charges
and expenses allowed under the Statutory Power of Sale and in addition to all
other sums which the Administrative Agent may otherwise be entitled to retain.
In the event that the Administrative Agent in the exercise of the power of sale
herein given elects to sell in parcels, such sales may be held from time to time
and the power of sale shall not be exhausted until all of the Property shall
have been sold.
     (d) Administrative Agent’s Judicial Remedies. The Administrative Agent may
proceed by suit or suits, at law or in equity, to enforce the payment of the
Secured Obligations to foreclose the liens and security interests of this
Mortgage as against all or any part of the Property, and to have all or any part
of the Property sold under the judgment or decree of a court of competent
jurisdiction. This remedy shall be cumulative of any other nonjudicial remedies
available to the Administrative Agent under the Credit Agreement, this Mortgage
or the other Loan Documents. Proceeding with a request or receiving a judgment
for legal relief shall not be or be deemed to be an election of remedies or bar
any available non-judicial remedy of the Administrative Agent.
     (e) Administrative Agent’s Right to Appointment of Receiver. The
Administrative Agent may have a receiver appointed to enter and take possession
of all or any portion of the Property, collect the rents, issues and profits
therefrom, and apply the same as the court may direct, and the Administrative
Agent shall be entitled to the appointment of such a receiver as a matter of
right, without consideration of the value of the Property as security for the
amounts due hereunder, or the availability of other collateral, or the solvency
of any person or other entity liable for the payment of such amounts. Such
receiver may also take possession of, and for these purposes use, any and all
Equipment and other personal property of the Mortgagor contained in or on any of
the Property. The expense (including receiver’s fees, counsel fees, costs and
agents’ compensation) incurred pursuant to the powers herein contained shall be
secured hereby. The right to enter and take possession of all or any portion of
the Property, to manage and operate the same, and to collect the rents, issues
and profits thereof, whether by a receiver or otherwise, shall be cumulative
with any other right or remedy hereunder or afforded by

-18-



--------------------------------------------------------------------------------



 



law, and may be exercised concurrently therewith or independently thereof. The
Administrative Agent or any such receiver shall be liable to account only for
such rents, issues and profits actually received by it, less the Administrative
Agent’s or such receiver’s costs and expenses, as aforesaid, and neither the
Administrative Agent nor such receiver shall be under any obligation to collect
any such rents, issues and profits, nor will the Administrative Agent or such
receiver be liable to the Mortgagor for any other act or omission upon such
entry and taking possession of all or any portion of the Property.
     (f) Uniform Commercial Code Remedies. The Administrative Agent may exercise
all of the rights and remedies of a secured party under the Uniform Commercial
Code with respect to the Collateral, and the Administrative Agent may deal with
same as Collateral under the Uniform Commercial Code or as real property as
provided in this Article, or in part one and in part the other, to the extent
permitted by law. Such rights shall include the following:
          (i) The Administrative Agent may enter upon all or any portion of the
Property and may take possession of the Collateral or render the Collateral
unusable by process of law or peaceably without process of law. In such event
the Mortgagor shall peacefully and quietly yield up and surrender the Collateral
and shall, upon request from the Administrative Agent, assemble it and make it
available to the Administrative Agent at a place designated by the
Administrative Agent that is reasonably convenient to the Mortgagor and the
Administrative Agent.
          (ii) The Administrative Agent may dispose of all or any part of the
Collateral on the Mortgagor’s premises or elsewhere without any liability to the
Mortgagor for any damage whatsoever; provided, however, that every aspect of any
such disposition by the Administrative Agent, including the method, manner,
time, place and terms, must be commercially reasonable. Notice given to the
Mortgagor at least 10 days before an event shall constitute reasonable
notification of such event under the Uniform Commercial Code. Any proceeds of
any disposition of any of the Collateral may be applied by the Administrative
Agent to the payment of expenses in connection with the disposition of the
Collateral, including reasonable attorneys’ fees, and then to the other
obligations secured hereby, all in accordance with the Credit Agreement.
     (g) Leases. The Administrative Agent, with or without entry under this
Section, may collect and receive all rents accruing under any Lease of the
Property or any portion thereof, including amounts past due, as well as those
accruing thereafter. In the event of a foreclosure sale, neither the
Administrative Agent nor any person claiming under it shall have any obligation
to account to the Mortgagor for any rents, issues or profits accruing from the
Property or any part thereof after such sale.
     (h) Other Rights. The Administrative Agent (i) may surrender the policies
maintained pursuant to this Mortgage or any part thereof and upon receipt shall
apply the unearned premiums as a credit on the Secured Obligations, and, in
connection therewith, the Mortgagor hereby appoints the Administrative Agent as
the agent and attorney-in-fact

-19-



--------------------------------------------------------------------------------



 



(which is coupled with an interest and is therefore irrevocable) for the
Mortgagor to collect such premiums.
     (i) Discontinuance of Remedies. In case the Administrative Agent shall have
proceeded to invoke any right, remedy, or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon same for any
reason, the Administrative Agent shall have the unqualified right so to do and,
in such event, the Mortgagor and the Administrative Agent shall be restored to
their former positions with respect to the Secured Obligations, the Loan
Documents, the Property or otherwise, and the rights, remedies, recourses and
powers of the Administrative Agent shall continue as if same had never been
invoked.
     (j) Remedies Cumulative. All rights, remedies, and recourses of the
Administrative Agent granted in the Credit Agreement, this Mortgage and the
other Loan Documents, any other pledge of collateral, or otherwise available at
law or equity: (i) shall be cumulative and concurrent; (ii) may be pursued
separately, successively, or concurrently against the Mortgagor, the Property,
or any one or more of them, at the sole discretion of the Administrative Agent;
(iii) may be exercised as often as occasion therefor shall arise, it being
agreed by the Mortgagor that the exercise or failure to exercise any of same
shall in no event be construed as a waiver or release thereof or of any other
right, remedy, or recourse; (iv) shall be nonexclusive; (v) shall not be
conditioned upon the Administrative Agent exercising or pursuing any remedy in
relation to the Property prior to the Administrative Agent bringing suit to
recover the Secured Obligations ; and (vi) in the event the Administrative Agent
elects to bring suit on the Secured Obligations and obtains a judgment against
the Mortgagor prior to exercising any remedies in relation to the Property, all
liens and security interests, including the lien of this Mortgage, shall remain
in full force and effect and may be exercised thereafter at the Administrative
Agent’s option.
     (k) Application of Proceeds. The proceeds from any sale, lease, or other
disposition made pursuant to this Mortgage, or the proceeds from the surrender
of any insurance policies pursuant hereto, or any Rents collected by the
Administrative Agent from the Property or proceeds from insurance which the
Administrative Agent elects to apply to the Secured Obligations pursuant to
Article 3 hereof, shall be applied by the Administrative Agent in accordance
with the Credit Agreement.
     Section 7.2 No Waiver, etc. Any failure by the Administrative Agent to
insist upon the strict performance by the Mortgagor of any of the terms and
provisions hereof shall not be deemed to be a waiver of any of the terms and
provisions hereof, and the Administrative Agent, notwithstanding any such
failure, shall have the right thereafter to insist upon the strict performance
by the Mortgagor of any and all of the terms and provisions of this Mortgage to
be performed by the Mortgagor. Neither the Mortgagor nor any other person now or
hereafter obligated for the payment of the whole or any part of the sums now or
hereafter secured by this Mortgage shall be relieved of such obligation by
reason of the failure of the Administrative Agent to comply with any request of
the Mortgagor or by reason of the failure of the Administrative Agent to take
action to foreclose this Mortgage or otherwise enforce any of the provisions of
this Mortgage or of any obligations secured by this Mortgage, or by reason of
the

-20-



--------------------------------------------------------------------------------



 



release, regardless of consideration, of the whole or any part of the security
held for the indebtedness secured by this Mortgage, or by reason of any
agreement or stipulation between any subsequent owner or owners of all or any
portion of the Property and the Administrative Agent extending the time of
payment or modifying the terms of any of the obligations secured hereby or the
terms of this Mortgage without first having obtained the consent of the
Mortgagor or such other person obligated as to the sums secured hereby, and, in
the latter event, the Mortgagor and all such other persons shall continue liable
to make such payments according to the terms of any such agreement of extension
or modification unless expressly released and discharged in writing by the
Administrative Agent. Regardless of consideration, and without the necessity for
any notice to or consent by the holder of any subordinate lien on all or any
portion of the Property, the Administrative Agent may release the obligation of
anyone at any time liable for any of the indebtedness secured by this Mortgage
or any part of the security held for such indebtedness and may extend the time
of payment or otherwise modify the terms of any of the obligations secured
hereby and/or this Mortgage without impairing or affecting the lien of this
Mortgage or the priority of such lien, as security for the payment of such
indebtedness, as it may be so extended or modified, over any subordinate lien.
The Administrative Agent may resort for the payment of the indebtedness secured
hereby to any other security therefor held by the Administrative Agent in such
order and manner as the Administrative Agent may elect.
     The exercise of any option in this instrument by the Administrative Agent
shall not be deemed a waiver of its rights to exercise any other option; and the
filing of a suit for collection of any Note and foreclosure of this instrument
as a mortgage or for any other default hereunder shall not preclude sale
pursuant to the power of sale contained in this instrument after a dismissal of
the suit. No provision hereof shall be deemed to release the Mortgagor’s
obligation to pay the interest, principal and other sums and charges secured
hereby until such time as all thereof have been paid to the Administrative Agent
in full. The Mortgagor agrees for itself, its successors and assigns, that the
acceptance, before the expiration of the right of redemption and after the
commencement of foreclosure proceedings of this Mortgage, of insurance proceeds,
eminent domain awards, rents or anything else of value to be applied on or to
the Mortgage indebtedness by Administrative Agent or any other Secured Party or
any person or party holding under it shall not constitute a waiver of such
foreclosure, and this agreement by the Mortgagor shall be that agreement
referred to in 14 M.R.S.A. §6204, as may be amended, as necessary to prevent
such waiver of foreclosure. This agreement by the Mortgagor is intended to apply
to the acceptance and such application of any such proceeds, awards, rents and
other sums or anything else of value whether the same shall be accepted from, or
for the account of, the Mortgagor or from any other source whatsoever by the
Administrative Agent or by any person or party holding under the Administrative
Agent at any time or times in the future while any of the obligations secured
hereby shall remain outstanding.
ARTICLE 8 — WAIVERS
     Section 8.1 Marshalling and Other Matters. The Mortgagor hereby waives, to
the extent permitted by law, the benefit of all appraisement, valuation, stay,
extension, reinstatement and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein. Further, the Mortgagor hereby expressly
waives any and all rights of redemption from sale under any order or decree of
foreclosure of this Mortgage on behalf of the Mortgagor, and on behalf of each
and every person

-21-



--------------------------------------------------------------------------------



 



acquiring any interest in or title to the Property subsequent to the date of
this Mortgage and on behalf of all persons to the extent permitted by applicable
law.
     Section 8.2 Waiver of Notice. The Mortgagor shall not be entitled to any
notices of any nature whatsoever from the Administrative Agent except with
respect to matters for which this Mortgage specifically and expressly provides
for the giving of notice by the Administrative Agent to the Mortgagor and except
with respect to matters for which the Administrative Agent is required by
applicable law to give notice, and the Mortgagor hereby expressly waives the
right to receive any notice from the Administrative Agent with respect to any
matter for which this Mortgage does not specifically and expressly provide for
the giving of notice by the Administrative Agent to the Mortgagor.
     Section 8.3 Waiver of Trial by Jury. THE MORTGAGOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). THE MORTGAGOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THE
ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE MORTGAGOR.
ARTICLE 9 — MISCELLANEOUS
     Section 9.1 Governing Law; Jurisdiction. This Mortgage shall be governed by
and construed in accordance with applicable federal law and the laws of the
state where the Property is located, without reference or giving effect to any
choice of law doctrine. The Mortgagor hereby irrevocably submits to the
jurisdiction of any court of competent jurisdiction located in the state in
which the Property is located in connection with any proceeding arising out of
or relating to this Mortgage.
     Section 9.2 Notices. All notices or other written communications hereunder
shall be given pursuant to Section 10.02 of the Credit Agreement.
     Section 9.3 No Oral Change. This Mortgage and any provisions hereof or
thereof; may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of the Mortgagor
or the Administrative Agent, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

-22-



--------------------------------------------------------------------------------



 



     Section 9.4 Liability. This Mortgage and each of the other Loan Documents
to which the Mortgagor is a party shall be binding upon and inure to the benefit
of the Mortgagor and the Administrative Agent and their respective successors
and assigns forever.
     Section 9.5 Severability. If any term, covenant or condition of the Credit
Agreement, this Mortgage or any other Loan Document is held to be invalid,
illegal or unenforceable in any respect, the Credit Agreement, this Mortgage or
such other Loan Documents shall be construed without such provision.
     Section 9.6 Headings, Etc. The headings and captions of various Sections of
this Mortgage are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.
     Section 9.7 Number and Gender. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.
     Section 9.8 Entire Agreement. The Credit Agreement, this Mortgage and the
other Loan Documents constitute the entire understanding and agreement between
the Mortgagor and the Administrative Agent with respect to the transactions
described herein and therein and supersede all prior written or oral
understandings and agreements between the Mortgagor and the Administrative Agent
and the Lenders with respect thereto. The Mortgagor hereby acknowledges that,
except as incorporated in writing in the Credit Agreement, this Mortgage and the
other Loan Documents, there are not, and were not, and no Persons are or were
authorized by the Administrative Agent or any Lender to make, any
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the transaction which is the subject of the Credit
Agreement, this Mortgage and the other Loan Documents. In the event of any
conflict or inconsistency between this Mortgage and the Credit Agreement the
provisions of the Credit Agreement shall prevail.
     Section 9.9 Relationship of the Mortgagor and the Administrative Agent. The
relationship between the Mortgagor and the Administrative Agent is solely that
of debtor and creditor, and the Administrative Agent has no fiduciary or other
special relationship with the Mortgagor, and no term or condition of any of the
Credit Agreement, this Mortgage and the other Loan Documents shall be construed
so as to deem the relationship between the Mortgagor and the Administrative
Agent to be other than that of debtor and creditor. The general partners,
members, principals and (if the Mortgagor is a trust) beneficial owners of the
Mortgagor are experienced in the ownership and operation of properties similar
to the Property, and the Mortgagor and the Administrative Agent are relying
solely upon such expertise and business plan in connection with the ownership
and operation of the Property. The Mortgagor is not relying on the
Administrative Agent’s expertise, business acumen or advice in connection with
the Property. By accepting or approving anything required to be observed,
performed or fulfilled or to be given to the Administrative Agent pursuant to
this Mortgage, the Credit Agreement or the other Loan Documents, including
without limitation, any officer’s certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal, or insurance
policy, the Administrative Agent shall not be deemed to have warranted,
consented to, or affirmed the

-23-



--------------------------------------------------------------------------------



 



sufficiency, legality or effectiveness of same, and such acceptance or approval
thereof shall not constitute any warranty or affirmation with respect thereto by
the Administrative Agent.
     Section 9.10 Sole Discretion of the Administrative Agent. Wherever pursuant
to this Mortgage or the other Loan Documents the Administrative Agent exercises
any right given to it to approve or disapprove, or any arrangement or term is to
be satisfactory to the Administrative Agent, the decision of the Administrative
Agent to approve or disapprove or to decide that arrangements or terms are
satisfactory or not satisfactory shall be in the sole discretion of the
Administrative Agent and shall be final and conclusive, except as may be
otherwise expressly and specifically provided herein.
     Section 9.11 Last Dollar Secured. This Mortgage secures only a portion of
the Secured Obligations owing or which may become owing by the Mortgagor to the
Secured Parties. The parties agree that any payments or repayments of the
Secured Obligations shall be and be deemed to be applied first to the portion of
the Secured Obligations that is not secured hereby, it being the parties’ intent
that the portion of the Secured Obligations last remaining unpaid shall be
secured hereby. This Mortgage shall be governed by the laws of the State of
Maine.
     Section 9.12 Acknowledgement. The Mortgagor confirms and acknowledges its
understanding that pursuant to 10 M.R.S.A. §1146(2), to the extent applicable,
in order to maintain an action against the Administrative Agent or any other
Secured Party with respect to a promise, contract or agreement to lend money,
extend credit, forbear from collection of a debt or make any other accommodation
for the repayment of a debt, such promise, contract or agreement (or some
memorandum or note thereof) must be both (a) in writing and (b) signed by the
Administrative Agent or such other Secured Party.
     Section 9.13 Variable Interest Rate. Under the terms and provisions of the
evidence of indebtedness secured hereby, the interest rate payable thereunder
may be variable. The purpose of this paragraph is to provide record notice of
the right of the Secured Parties, their successors and assigns, to increase or
decrease the interest rate on any indebtedness secured hereby where the terms
and provisions of such indebtedness provide for a variable interest rate.
     This Mortgage is also upon the STATUTORY CONDITION, for any breach of
which, or for any breach of any other of the covenants, conditions, agreements
and obligations of the Mortgagor herein contained, or upon the occurrence of any
of the events specified as an Event of Default in this Mortgage or if the whole
of the principal sum of and the interest on the Secured Obligations shall become
due, the Administrative Agent shall have the STATUTORY POWER OF SALE.
(BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS)

-24-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Mortgagor has duly executed this Mortgage as an
instrument under seal as of the day and year first above written.

              Witness:         SMITH & WESSON CORP.         /s/ Nancy G. Houston
    By:   /s/ John A. Kelly   Print Name:  Nancy G. Houston     John A. Kelly,
Chief Financial Officer and Treasurer                 

STATE OF Arizona

      Maricopa, SS.   November 30, 2007

     Personally appeared before me John A. Kelly, Chief Financial Officer and
Treasurer of Smith & Wesson Corp., and acknowledged the foregoing instrument to
be his free act and deed in such capacity, and the free act and deed of said
corporation.

                      /s/ Sandra K. Weeks                       Notary Public  
     
 
  Print Name: Sandra K. Weeks                        My commission expires:
4-11-09      
 
  [Seal]      
 
   

[Signature Page to Maine Mortgage]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description
The land, with the buildings and improvements now or hereafter located thereon,
located in the Town of Houlton, County of Aroostook, State of Maine, and bounded
and described as follows:
(See attached 5 page legal description)

 